Citation Nr: 1036643	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  07-13 282A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.   Entitlement to a temporary total evaluation for 
hospitalization or convalescence for cardiac ablation procedure 
performed on March 29, 2006.  

2.  Entitlement to an increased rating for recurrent 
supraventricular tachycardia (SVT), currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to April 
1977.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from September 2006 and June 2007 rating decision of the 
Waco, Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which respectively denied entitlement to a temporary 
total rating for SVT and an increased rating for SVT.  

In July 2010, the Veteran testified before the undersigned at a 
Travel Board hearing in Waco, Texas.  A transcript of that 
proceeding has been associated with the VA claims file.  At the 
time of the Veteran's hearing, additional medical evidence was 
submitted in support of his claim with a waiver of Agency of 
Original Jurisdiction consideration.  See 38 C.F.R. § 20.1304 
(2009).

The issue of entitlement to an increased rating for SVT is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  The Veteran will be notified if any further 
action on his part is required.


FINDING OF FACT

The Veteran underwent a cardiac catheter ablation procedure on 
March 29, 2006, which did not require VA hospital treatment for a 
period in excess of 21 days, and was non-surgical.  



CONCLUSION OF LAW

The criteria for the assignment of a temporary total disability 
rating for service-connected SVT for cardiac catheter ablation on 
March 29, 2006, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 4.29, 4.30 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim of entitlement to a temporary 
total evaluation for hospitalization or convalescence for a 
cardiac ablation procedure performed on March 29, 2006, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the Veteran and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the Veteran of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to provide.  
See 38 C.F.R. § 3.159(b) (2009).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the agency 
of original jurisdiction.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

VCAA letters dated in May 2006, March 2007 and April 2007, fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was aware 
that it was ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The VCAA letters told the Veteran to 
provide any relevant evidence in his possession.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of the 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 
2004).  The VCAA notices also notified the Veteran that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded, in compliance 
with Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Regarding the duty to assist, the Veteran's pertinent medical 
records have been obtained, to the extent available.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  There 
is no indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not part 
of the claims file.  

The Board observes that the Veteran was not afforded a VA 
examination in connection with his claim for a temporary total 
evaluation.  However, the Board finds that a VA examination is 
unnecessary to decide the claim because such an examination would 
not provide any more information than is already associated with 
the claims file.  In this regard, the Board notes that a current 
examination would have no bearing on the issue of entitlement to 
a total temporary evaluation because the issue revolves around 
the months surrounding March 29, 2006.  Further, the Board finds 
that there is already adequate evidence to evaluate the state of 
the Veteran's disorder for the period in question.  Therefore, a 
current VA examination afforded after the pertinent time period 
would have no probative value in this case.

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to substantiate 
his claim."  See Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that "the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the Veteran).

VA has also assisted the Veteran and his representative 
throughout the course of this appeal by providing them with 
Statements of the Case, which informed them of the laws and 
regulations relevant to his claim for a temporary total rating.  
For these reasons, the Board concludes that VA has fulfilled the 
duty to assist the Veteran in this case.

II.  Analysis

The Veteran underwent a cardiac ablation on March 29, 2006.  He 
seeks a temporary total disability evaluation for that procedure 
and for a subsequent one-month convalescence period.  He 
submitted a form dated in March 2006 (received in May 2007) from 
his physician which indicated that following the procedure, he 
required one month convalescence, followed by one month of light 
duty at work.

The Veteran is service-connected for SVT, rated as 30 percent 
disabling.  The VA hospitalization records confirm that he 
underwent a cardiac catheter ablation procedure on March 29, 
2006, which was elective.  A total disability rating (100 
percent) will be assigned without regard to other provisions of 
the rating schedule when it is established that a service-
connected disability has required VA hospital treatment for a 
period in excess of 21 days.  See 38 C.F.R. § 4.29 (2009).

In this case, the Veteran was not hospitalized for a period in 
excess of 21 days, so a temporary total rating pursuant to 
38 C.F.R. § 4.29 is not warranted.  

A total disability rating (100 percent) will also be assigned 
without regard to other provisions of the rating schedule when it 
is established by report at hospital discharge or outpatient 
release that entitlement is warranted.  Total ratings will be 
assigned under this section if treatment of a service-connected 
disability resulted in: (1) Surgery necessitating at least one 
month of convalescence; (2) Surgery with severe postoperative 
residuals such as incompletely healed surgical wounds, stumps of 
recent amputations, therapeutic immobilization of one major joint 
or more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a wheelchair 
or crutches (regular weight-bearing prohibited), or; (3) 
Immobilization by cast, without surgery, of one major joint or 
more.  See 38 C.F.R. § 4.30 (2009).

Although cardiac ablation may be performed surgically, the 
Veteran participated in the non-surgical option of this 
procedure.  The Board recognizes that the Veteran felt that the 
use of catherization was an invasive procedure; however, the 
evidence shows that the Veteran had the non-surgical ablation 
procedure.  Thus, he did not have "surgery" as required by 38 
C.F.R. § 4.30.  The Veteran's interpretation of the procedure is 
less probative than the medical records as such an assessment is 
complex.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Accordingly, entitlement to a temporary total evaluation for 
hospitalization or convalescence for cardiac ablation procedure 
performed on March 29, 2006, is not warranted.  


ORDER

Entitlement to a temporary total evaluation for hospitalization 
or convalescence for cardiac ablation procedure performed on 
March 29, 2006, is denied.  


REMAND

After a thorough review of the Veteran's claims file, the Board 
has determined that additional evidentiary development is 
necessary prior to the adjudication of the Veteran's claim of 
entitlement to an increased rating for recurrent SVT, currently 
rated as 30 percent disabling.

The RO has evaluated the Veteran's SVT as 30 percent disabling 
pursuant to Diagnostic Code (DC) 7010, which governs ratings of 
supraventricular arrhythmias.  This diagnostic code provides that 
a 30 percent evaluation is assignable for paroxysmal atrial 
fibrillation or other SVT, with more than four episodes per year 
documented by electrocardiogram or Holter monitor.  See 38 C.F.R. 
§ 4.104, DC 7010.  This is the maximum evaluation assignable 
under this diagnostic code.

A higher rating may be assigned by analogy under other diagnostic 
code.  See 38 C.F.R. § 4.20.  Under DCs 7001, 7002, 7003, 7004, 
7005, 7006, 7011, 7015, 7016, 7017, 7019, and 7020, an evaluation 
of 60 percent is assigned for more than one episode of acute 
congestive heart failure in the past year; or where a workload of 
greater than 3 metabolic equivalents (METS) but not greater than 
5 METS results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; where there is left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent.  A higher 100 percent 
disability evaluation is warranted for chronic congestive heart 
failure, or where a workload of 3 METS or less results in 
dyspnea, fatigue, angina, dizziness, or syncope, or where there 
is left ventricular dysfunction with an ejection fraction of less 
than 30 percent.  See 38 C.F.R. § 4.104 (2009).

The Veteran was examined by VA three times (April 2007, April 
2008, and November 2009) and has been under VA outpatient care.  
On the first VA examination, it was noted that the Veteran's METS 
were 3.3 (in the range for a 60 percent rating) with complaints 
of heart palpitations, lightheadedness, fatigue, and shortness of 
breath.  The METS were not indicated on the two subsequent tests.  
However, the November 2009 examiner indicated that recent prior 
complaints of atypical chest pain and dizziness were due to 
indigestion.  The examiner did not perform an exercise tolerance 
test or a stress test since both were shown to be normal in May 
2009.

Because this case presents complex medical and unresolved factual 
questions and since the Board is precluded from reaching its own 
unsubstantiated medical conclusions, further development is 
required.  See Jones v. Principi, 16 Vet. App. 219, 225 (2002), 
citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The Board notes 
that given the METS testing in 2007 and the lack of such testing 
thereafter, another VA examination should be conducted to 
determine if the Veteran meets the criteria for a higher rating.
Accordingly, this matter is REMANDED for the following actions:

1.  Schedule the Veteran for a VA heart 
examination with an appropriate expert to 
determine the nature and extent of his 
service-connected SVT.  The examiner should 
review the claims file and a complete copy 
of this REMAND prior to examination and 
note that this has been accomplished in the 
examination report.  The criteria for 60 
and 100 percent ratings should be provided 
to the examiner who should then perform the 
requisite testing.  

The examiner should indicate if the Veteran 
has had episodes of acute congestive heart 
failure and if so, how frequently; the METS 
workload; if there is left ventricular 
dysfunction and the ejection fraction; and 
whether the Veteran has dyspnea, fatigue, 
angina, dizziness, or syncope.

Any opinions expressed by the examiner must 
be accompanied by a complete rationale.  
The examination report must be typed.

2.  The AMC should review the medical 
opinion obtained above to ensure that the 
remand directives have been accomplished.  
If all questions posed are not answered or 
sufficiently answered, AMC should return 
the case to the examiner for completion of 
the inquiry.

3.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the Veteran should be provided 
with a Supplemental Statement of the Case, 
and afforded a reasonable period of time 
within which to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  See 38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).



____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


